Per Curiam.  Appellant Warren Looney previously filed a motion for belated appeal pro se, which we treated as a motion for rule on clerk. See Looney v. State, 2002 WL 130679 (Jan. 31, 2002) (per curiam) (Looney I). In Looney I, we noted that Mr. Looney’s trial counsel, Kenneth G. Fuchs, had filed a notice of appeal on behalf of Mr. Looney, and we directed Mr. Fuchs to admit fault for not perfecting this appeal by filing the full record. Also in Looney I, we appointed Mr. Fuchs to represent Mr. Looney because he is indigent. In response to Looney I, Mr. Fuchs has now filed an affidavit with this court stating that the fact that the record was never filed was due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to permit the filing of the full record, when prepared. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).  Mr. Looney further petitions for a writ of certiorari to bring up the balance of the record for his appeal. We grant the petition and order that the balance of the record be filed within sixty days of the date of this order. A copy of this opinion will be forwarded to the Committee on Professional Conduct.